IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                           No. 99-30862



JOHN DALE SHARBER; LOUISIANA STATE
UNIVERSITY MEDICAL CENTER SHREVEPORT,
                                           Plaintiffs-Appellants,

                              versus

TRAVELERS INDEMNITY CO.,
                                           Defendant-Appellee.




          Appeal from the United States District Court
              for the Western District of Louisiana
                           (98-CV-560)


                           April 7, 2000

Before REYNALDO G. GARZA, HIGGINBOTHAM, and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     We affirm for essentially the reasons stated by the district

court.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.